Citation Nr: 0016407	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased (compensable) evaluation for 
anal fissure residuals and hemorrhoids.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1994.  

The issues currently before the Board of Veterans' Appeals 
(Board) arise from a June 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.

The Board notes that as part of the above-mentioned June 1995 
rating decision, the issues of entitlement to service 
connection for a gastrointestinal disorder, scalp disorder, 
positive TB test, left leg disorder, and heart murmur were 
all denied.  The veteran was notified of this decision in 
August 1995.  By means of a letter received by the RO in July 
1996, the veteran submitted his notice of disagreement (NOD) 
with the above-listed previously denied claims.  He was 
mailed a statement of the case (SOC) as to these issues in 
February 1997.  Subsequently, in February 1997, the veteran 
perfected his appeal by the submission of a VA Form 9, Appeal 
to Board of Veterans' Appeals.  

In June 1997, a hearing was held at the RO before a local 
hearing officer.  In the course of this hearing, the 
following issues were addressed:  Service connection for 
residuals of a left eye laceration and for a low back 
disorder; and increased ratings for cardiovascular disorder, 
hiatal hernia, postoperative anal fissure residuals, right 
knee meniscectomy, and left leg myositis ossificans.  In May 
1998, concerning the issue involving a cardiovascular 
disorder, the RO granted the veteran a 10% separate rating 
for hypertension.  The issue of an increased rating for 
cardiovascular disorder was the subject of an SOC in May 
1998.  The veteran failed to timely file a substantive appeal 
as to that issue.  Also in May 1998, the RO is shown to have 
continued to deny the claims for service connection for left 
eye and low back disorders and for an increased rating for 
anal fissure residuals.  The RO did, however, increase the 
disability evaluation assigned to the veteran's right knee 
condition to 10%.  Additionally, in May 1998, the RO 
established service connection for a scalp disorder and 
granted increased ratings for the veteran's service-connected 
left calf and hiatal hernia disorders, to 10% in each 
occasion.  

The Board further notes that in July 1998 the veteran 
submitted to the RO a document entitled "VA Appeal - 2nd 
Notice of Disagreement" (2nd NOD).  Review of this document 
shows that it appears that the veteran was continuing to 
express disagreement with past decisions concerning the 
following three issues:  Entitlement to service connection 
for left eye and low back disorders and for an increased 
rating for his service-connected anal fissure residuals.  In 
addition, a VA Form 9, noted to have been signed by the 
veteran in July 1998, shows that it was his intention to 
appeal the three issues as set out by him as part of the 
above-mentioned July 1998 2nd NOD.  A VA Form 646, Statement 
of Accredited Representative in Appealed Case, dated in 
August 1999, shows that it was these three issues that were 
on appeal.  Finally, a Written Brief Presentation (Brief), 
submitted to the Board in May 2000, shows that the veteran's 
representative has indicated while the local agency had only 
certified three issues as being on appeal (see August 1999 VA 
Form 8, Certification of Appeal), several remaining issues 
were still properly before the Board.  The Board disagrees.  
It is the Board's opinion that the veteran's July 1998 2nd 
NOD essentially constitutes a withdrawal of all outstanding 
issues which were not so indicated as part of the 2nd NOD.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  In 
this instance, the Board finds that the July 1998 2nd NOD is 
more probative of the veteran's contentions than those 
expressed as part of the May 2000 Brief.  

FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes a nexus between any currently diagnosed left eye 
disorder and the veteran's military service or any incident 
or event therein.

2.  There is no competent medical evidence of record which 
establishes a nexus between the claimed low back disorder and 
the veteran's military service or any incident or event 
therein.

3.  The veteran's service-connected anal fissure residuals 
and hemorrhoids are manifested by complaints of slight 
leakage, normal sphincter tone, and the absence of 
hemorrhoids.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for residuals of a left eye injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The criteria for a 10 percent evaluation for service-
connected anal fissure residuals and hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.7, Diagnostic Codes 7332, 7336 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran contends in his 2nd NOD, dated in July 1998, that 
he sustained a left eye injury during his period of active 
duty.  In the course of his June 1997 personal hearing he 
asserted that as a result of this inservice injury, occurring 
in November 1976, together with working on computers in 
substandard lighting areas, he is now required to wear 
eyeglasses as a result of decreased vision acuity.  
Concerning his claimed back disorder, the veteran asserts, in 
essence, that he was treated during service for back-related 
problems and that he continues to receive ongoing treatment 
for back problems as a result.  See 2nd NOD.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  
(1)  evidence of a current disability as provided by a 
medical diagnosis; (2)  evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3)  a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If a claim is well grounded VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the appellant in developing the 
facts pertinent to his claim, and the claim must be denied.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which is manifested to a degree of 10 percent 
disabling within one year following active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).

Left Eye Injury Residuals

Review of the veteran's service medical records show that on 
service enlistment examination in April 1972 the veteran's 
vision was reported to be 20/20 bilaterally.  A November 1976 
treatment record notes that a left eye corneal abrasion had 
healed; the veteran was noted to be asymptomatic.  Another 
November 1976 treatment record shows that the veteran 
reported being stuck in the left eye with a fingertip three 
days ago.  Corneal abrasion was diagnosed.  Funduscopic 
examination was noted to be normal.  An undated optometry 
examination record notes that the veteran complained of 
seeing spots in his left eye.  The record noted that the 
veteran was at that time 31 years of age, which, according to 
service personnel records, places the year of the examination 
in approximately 1984.  Other inservice medical examination 
reports, dated in August 1980, October 1985, and November 
1988, also are shown to have reported bilateral 20/20 vision.  
A January 1990 emergency care treatment record shows that the 
veteran suffered a two centimeter laceration in the area of 
the left orbital ridge while playing basketball.  The wound 
was closed by sutures.  A February 1990 health record shows 
that the sutures were removed and that the wound to the area 
of the left eyebrow was clean and healing.  At the time of 
the separation examination in July 1994, clinical evaluation 
of the eyes was normal, vision was 20/20 bilaterally, and the 
veteran did not give a history of eye-related problems.  

A VA optometric examination report dated in November 1994 
shows that vision was 20/20 bilaterally, and that a "[p]re-
papillary loop" of the left eye was noted.  Otherwise normal 
examination was reported by the examiner.  

A DOD prescription form dated in March 1993 shows findings of 
"+0.50  -0.75 X 100 and +1.00  -100 X 100."

A private physician prescription form dated in February 1996 
shows findings of "0.00 and -0.25 +0.25 X 010 and /+1.25 
add."  Anti-glare and no line was also indicated.  

A February 1996 private treatment record noted that the 
veteran complained of problems with driving at night as well 
as with reading.  Things were reported by him to look blurry 
in both eyes.

As noted above, the veteran was afforded a personal hearing 
in June 1997.  Concerning his claimed left eye disorder, he 
stated that he incurred a left eye injury in November 1976 
upon being poked in the eye.  He stated that he was given a 
lubricant and a patch which he wore for approximately 7 days.  
He indicated that he was not subsequently treated during 
service for eye-related problems.  In essence, the veteran 
claims that the reason he currently wears eyeglasses is 
because of his service incurred eye injury.  He also noted 
that he also worked with computers in substandard lighting 
environments, which, he noted, contributed to his having to 
wear eyeglasses.  

The report of a VA visual acuity examination conducted in 
September 1997 shows that vision of the left eye was 
diagnosed as 20/20 and vision of the right eye was noted to 
be 20/25.  The diagnoses were blepharitis and presbyopia.  

Review of the evidence of record shows that the veteran's 
eyes were tested in April 1998.  Review of the VA visual 
acuity examination report shows that bilateral vision was 
reported as being 20/20 uncorrected.  Mild central cataracts, 
likely congenital, and not visually significant was 
diagnosed.  In addition, early presbyopia, need for reading 
glasses as needed, was also diagnosed.  

To summarize, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe the symptoms 
associated with his claimed left eye injury residuals, a 
diagnosis and an analysis of the etiology regarding such 
symptoms requires competent medical evidence and cannot be 
evidenced by the veteran's lay statements.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the record shows that a left corneal abrasion 
was diagnosed in November 1976.  In addition, it is also 
noted that he was treated for a left eyebrow laceration in 
1990.  

The first postservice complaints of eye-related problems was 
shown as part of the veteran's VA Form 21-526, Veteran's 
Application for Compensation or Pension, wherein the veteran 
indicated his need for glasses in January 1993.  The Board 
again notes that the veteran is currently diagnosed as having 
presbyopia as well as central cataracts, likely of congenital 
origin.  The Board notes that congenital or developmental 
defects such as refractive error of the eyes and the 
aforementioned cataracts are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  

There is no medical evidence of record showing that the 
veteran currently has an eye disorder for which VA disability 
benefits may be granted.  The medical record does not go to 
show that the veteran has any left eye vision problems other 
than refractive error.  The veteran has failed to provide 
evidence of a current disability related to his claim for 
service connection for a left eye disability, and has failed 
to present any competent medical evidence of a causal nexus 
between his alleged left eye disability and service.

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
establishes a relationship between a currently diagnosed 
disorder and the veteran's period of active duty.  See Caluza 
and Epps, supra.  Accordingly, his claim for service 
connection for residuals of a left eye injury is not well 
grounded and must be denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the claimant had been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
1991).

Low Back Disorder

Review of the veteran's service medical records shows that 
the April 1972 service entrance examination showed no 
abnormality of the back.  The veteran is shown to have 
complained of lumbar region back pain in November 1972 as a 
result of playing basketball; lumbosacral strain was 
diagnosed.  He also complained of back pain in January, 
February, and July 1973.  In March 1982 he complained of 
constant back ache for the past two weeks; low back pain was 
diagnosed.  Mild sciatica left side pain was diagnosed in 
June 1982.  He also complained of hip and back pain in 
November 1982.  He was treated for these symptoms, and then 
hospitalized during January 1993 for the evaluation and 
treatment of left hip and sciatic pain.  The final diagnoses 
included resolved hamstring tendonitis.  Reports of inservice 
medical examinations conducted in October 1985 and November 
1988 are not shown to have mentioned either complaints or 
diagnoses associated with a back disorder.  At the time of 
the separation examination in July 1994, the veteran did not 
give a history of back problems.  The examination clinically 
evaluated the veteran's spine as normal. 

A VA examination report dated in November 1994, shortly after 
the veteran's service separation made no mention of back 
pathology.  No joint or bone deformities were noted.  

Medical treatment records dated subsequent to the veteran's 
August 1994 service separation are shown to include both 
private and VA records.  A February 1996 private treatment 
record shows that the veteran was diagnosed with severe back 
strain.  The physician noted that, while X-rays were normal, 
and though no neurologic deficit was noted on examination, 
the veteran was shown to have marked tenderness and spasm, as 
well as limitation of motion.  

The report of private MRI [magnetic resonance imaging] 
testing conducted in May 1996 includes a diagnosis of marked 
degenerative disc changes at L4-5 with loss in disc signal 
and disc height and adjacent discogenic marrow change.  
Posterior disc bulging was also noted to be manifested.  A 
private medical record dated in 1996 appears to indicate that 
possible herniated nucleus pulpous was diagnosed.  Additional 
records show that the veteran received additional private 
medical treatment for his back in 1996.  

During his June 1997 personal hearing the veteran provided 
testimony concerning his claimed back disorder.  He stated 
that he had no back problems prior to his service entrance 
but that he was treated in approximately 1983-84 for a back 
injury.  He added that he was treated several times 
thereafter during service for back complaints.  He also 
pointed out that during his service period he suffered from 
back pain, which radiated down his left leg, and was 
accompanied by muscle spasms.  The veteran also mentioned 
that he continued to experience radiating pain.  
A VA examination was conducted in September 1997.  The 
veteran reported that he was hospitalized in 1982 for low 
back pain.  He also informed the examiner that his back pain 
began gradually in 1982 without a definite injury.  He added 
that he had constant pain with tightness of the lower back 
and that the pain associated with his back disorder radiated 
down into his left lower extremity.  He denied numbness or 
tingling.  

Examination of the back showed negative straight leg raising 
testing.  Range of motion testing of the lumbosacral spine 
was within normal limits.  The diagnosis was low back pain 
without objective findings.  X-rays of the back were noted to 
have been ordered, but the report noted that the veteran 
failed to keep his appointment.  

Review of the record also shows that a VA examination was 
afforded the veteran in April 1998.  He complained of low 
back discomfort with stiffness and tenderness, with pain 
sometimes radiating down into his left leg.  It was noted 
that an X-ray study performed at Fitzsimmons Hospital in 
Colorado in 1995 allegedly showed herniated nucleus pulposus 
(HNP).  Review of the record does not show that such records 
are of record.  

Examination of the veteran's back showed no joint nor bone 
deformities.  There were neither soft tissue swelling nor 
increased heat around the joints of the limbs.  Slight 
limitation of lumbar spine motion was shown.  The diagnoses 
concerning the back were vertebral disc disease and 
spondylosis of the lumbosacral vertebrae, both at L4-L5.

To summarize, as noted above, when the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit, supra.  Lay assertions of 
medical causation, or substantiating a current diagnosis, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  While the veteran is competent to 
describe the symptoms associated with his claimed back injury 
as well as from the residuals thereof, a diagnosis and an 
analysis of the etiology regarding such symptoms requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay statements.  See Espiritu, supra.  

In this regard, it is not disputed that the veteran was 
treated during his period of service for back problems as 
well and left hip and leg problems.  It is also not disputed 
that that the veteran has received private medical treatment 
for back-associated complaints subsequent to his service 
separation.  

It must be emphasized that, notwithstanding the back and hip 
complaints in service,  the existence of chronic back 
disability was not shown medically while the veteran was in 
the service.  The first postservice medical evidence of 
complaints of low back pain was in February 1996, where 
severe back strain was diagnosed.  A private medical record 
dated in 1996 appears to indicate that possible HNP was 
diagnosed.  Marked degenerative changes of the lumbar spine 
were initially shown to be manifested in May 1996 on private 
MRI examination.  The current diagnosis concerning the 
veteran's low back shows the presence of vertebral disc 
disease and spondylosis of the lumbosacral vertebrae, both at 
L4-L5.  As previously set forth, in order to have a well-
grounded claim, there must be competent medical evidence, 
which establishes a relationship between the currently 
diagnosed back disorder and the veteran's period of active 
duty.  See Caluza and Epps, supra.  Furthermore, the record 
is not shown to provide medical evidence to provide a showing 
that arthritis was manifested to a degree of 10 percent 
disabling within one year following the veteran's separation 
from active duty.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between the currently diagnosed low back 
disorders and the veteran's active duty.  Accordingly, his 
claim for service connection for a low back disorder is not 
well grounded and must be denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the claimant had been advised of 
the evidence necessary to complete his claim.  Robinette, 
supra.  Finally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107 (West 1991).

Increased Rating

The veteran and his representative contend, in essence, that 
a compensable evaluation for the veteran's service-connected 
anal fissure residuals and hemorrhoids is warranted.  The 
veteran specifically asserts that this disability has caused 
him to experience bowel movement difficulties for the past 4-
8 years.  The veteran also contends that the degree of 
sphincter control has not been addressed in the course of VA 
examinations.  See 2nd NOD, dated in July 1998.

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for residuals of anal fissure surgery was 
granted by means of a rating decision dated in June 1995.  
The RO assigned a noncompensable disability rating under 
Diagnostic Code 7332 of VA's Schedule of Rating Disabilities 
(Schedule) at that time.  The noncompensable rating has 
remained in effect since that time.  

As noted above, the noncompensable evaluation has been 
assigned by the RO pursuant to the criteria set forth in the 
Schedule under Diagnostic Code 7332, which concerns the 
evaluation of the rectum and anus, and impairment of 
sphincter control.  Under this diagnostic code, a complete 
loss of sphincter control warrants a 100 percent evaluation.  
With extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent evaluation is assigned.  Occasional 
involuntary bowel movements, necessitating wearing of a pad 
warrants a 30 percent evaluation.  Constant slight, or 
occasional moderate leakage warrants a 10 percent evaluation, 
and a noncompensable rating is for assignment for healed or 
slight impairment without leakage.  

In addition, the rating criteria for hemorrhoids, external or 
internal, is as follows:  With persistent bleeding and with 
secondary anemia, or with fissures, 20 percent; Large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, 10 percent; Mild or 
moderate, 0 percent.  38 C.F.R. 4.115, Diagnostic Code 7336 
(1999).

Review of the veteran's service medical records disclose that 
the veteran complained of irregular bowel movements in 
September 1976.  He experienced episodic chronic rectal 
bleeding in November 1982.  A June 1983 surgery clinic note 
included a notation of three month history of chronic anal 
fissure.  A record of inpatient treatment shows that the 
veteran underwent excision of anal fissure and sphincterotomy 
in June 1983.  He was treated for bleeding hemorrhoids in 
February 1993; the veteran reported at that time that he had 
never before had hemorrhoids.  Examination showed normal 
rectal tone.  Rectal examination accomplished in November 
1991 was reported to be normal.  A Report of Medical 
Examination dated in July 1994, and accomplished in 
conjunction with the veteran's service retirement, shows that 
rectal and prostate examination was normal.  Stool was 
negative for occult blood.  

The report of VA examination dated in November 1994 shows 
that rectal examination indicated normal rectal sphincter.

Postservice medical evidence, in the form of both VA and 
private medical records, are associated with the evidence of 
record.  The records are dated from 1995 to 1997.  A May 1995 
private treatment record shows that the veteran complained of 
mucus in stools.  The diagnosis was status post anal fissure 
repair.  An October 1995 private record also shows that he 
complained of mucus in stools.  In January 1996, private 
flexible sigmoidscopic examination was performed.  The 
preoperative diagnosis was chronic rectal pain.  Endoscopic 
assessment was noted to be minimal hemorrhoidal erythema, 
otherwise normal sigmoidoscopy.  Private colonoscopy 
examination is shown to have been accomplished in April 1996.  
The diagnosis was slight, internal hemorrhoid erythema, 
otherwise normal colonoscopy to the cecum.  

In July 1996, the veteran informed VA that since his anal 
fissure removal his bowel movements had been abnormal, 
describing them as extremely soft, "pulsy" substance 
attached to stools, etc.  He described problems associated 
with bowel movements, such as problems with muscle control.  

As noted above, the veteran was afforded a hearing at the RO 
in June 1997.  Concerning his claim for an increased rating 
for his anal fissure excision residuals, he stated that he 
had mild pain in his anal region, and that he also had a 
small amount of leakage which was evident on his underwear.  
He added that he was not being treated medically for this 
condition.  The veteran further stated that he has between 3 
to 5 bowel movements per week, which show a slight mucus 
associated therein.  No blood was noted to accompany the 
stool.  

A VA examination was conducted in September 1997.  The claims 
file is shown to have been reviewed by the examining 
physician.  The veteran reported having bowel movements every 
2 to 3 days, and that he at times had to strain in order to 
complete the movement.  The veteran also informed the 
physician that he did not stain his underwear with the stool, 
but sometimes there was fluid that was not sweat.  He added 
that at times there was slight leakage, but not lately.  He 
further mentioned that sometimes the rectal area became 
irritable.  

Rectal examination, to include proctoscopy, showed normal 
sphincter tone, normal prostate, and normal anatomy of the 
anal canal.  There were no rectal masses, and the Hemoccult 
test was reported as being negative.  The veteran's underwear 
was not stained nor were there any increase in humidity or 
secretions in the perianal area.  The diagnosis was normal 
anal sphincter and anal canal anatomy and function.

The veteran was also examined for VA purposes in April 1998.  
Review of the examination report shows that the veteran 
complained of some occasional laxity of the rectal sphincter 
with some seepage from the anal orifice.  He did not complain 
of either pain or bleeding.  Rectal examination showed normal 
rectal sphincter and no anal or rectal lesions.  The examiner 
pointed out that there was no evidence of any rectal 
sphincter laxity or soiling of underclothing.  The diagnosis 
was, in pertinent part, anal fissure not found at this time 
and anal sphincter laxity with leakage not found at this 
time.  

The veteran's statements describing symptoms related to his 
service-connected anal fissure residuals and hemorrhoids are 
considered competent evidence as to the manifestations 
observed.  They are not, however, competent evidence as to 
the etiology of these symptoms.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  With specific reference to the leakage 
described, without addressing matters of credibility, his 
statements are not probative as to whether or not the leakage 
is a manifestation of the service connected anal fissure 
residuals as opposed to some other disorder or disorders.  
Moreover, these statements must be viewed in conjunction with 
the objective medical evidence on file.

Initially, the Board finds that the rectal disability is 
appropriately evaluated under Diagnostic Code 7332.  The 
veteran has indicated that he experienced problems associated 
with bowel movements, and "slight" (September 1997) or 
"some" (April 1998) leakage from the anal orifice.  
However, during the recent VA examination accomplished in 
April 1998 normal sphincter tone was medically observed, and 
no evidence of any soiling of clothing was observed.  Also, 
on VA examination in September 1997, the veteran's underwear 
was not noted to be stained.  Accordingly, the medical 
evidence of record does not provide a showing of either 
constant slight, or occasional moderate leakage sufficient to 
warrant the assignment of a 10 percent evaluation.  In 
addition, review of the evidence of record, to include the VA 
examination reports dated in September 1997 and April 1998, 
does not show that large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, which would warrant a 10 percent 
evaluation, are manifested.  Therefore, it is the Board's 
judgment that the criteria for a compensable rating pursuant 
to either Diagnostic Codes 7332 or 7336 have not been met.

The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis which supports a higher rating.  In view of the 
specificity of the VA examiner's findings discussed above, 
the Board finds that the degree of impairment resulting from 
the anal fissure residuals and hemorrhoids does not more 
nearly approximate the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7 (1999).  

The Board also points out that the noncompensable disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an increased (compensable) evaluation for anal 
fissure residuals and hemorrhoids is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



